Citation Nr: 1234415	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  03-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) (but not schizophrenia or a learning defect), including as secondary to service-connected residuals of right orchiectomy.

2.  Whether new and material evidence has been received to reopen a claim of service connection for schizophrenia, including as secondary to service-connected residuals of right orchiectomy.

3.   Whether new and material evidence has been received to reopen a claim of service connection for a specific learning disability, including as secondary to service-connected residuals of right orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 15 to July 16, 1957.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Waco Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  In August 2003, the Veteran and his sister (his legal guardian) appeared for a hearing before a hearing officer at the RO, and in October 2005 a videoconference hearing was held before the undersigned.  Transcripts of these hearings are in the claims folders.

In February 2006, the Board issued a decision that denied the Veteran's claim of service connection for PTSD.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2006, the Court vacated the Board's decision and remanded the issue to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties.  This case was before the Board in March 2007, August 2009, and July 2010 when it was remanded for additional development.

As was noted in a March 2010 VA PTSD examination report, VA treatment records show that the Veteran has received treatment for/diagnoses of schizophrenia, a psychotic disorder NOS (not otherwise specified), an adjustment disorder, and organic brain syndrome, NOS.  Under Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  However, Clemons also held that where, as here, there is a final agency decision denying a claim based on a particular diagnosis (in this case, a May 1983 unappealed rating decision denying service connection for schizophrenia and a learning defect), and subsequently a new and different diagnosis is submitted for VA's consideration (here, a claim of service connection for PTSD, with treatment records showing other psychiatric diagnoses including adjustment disorder and organic brain syndrome), the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Clemons, 23 Vet. App. at 8 (distinguishing Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008)).  The issues have been characterized accordingly.


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of PTSD.

2.  A May 1983 rating decision (and a July 1983 rating decision) denied the Veteran's claim of service connection for paranoid schizophrenia and a learning defect (claimed as a nervous disorder) based on findings that the learning defect was not a compensable disability under the law and that a psychosis was first diagnosed some 17 years after service discharge (and was unrelated to service).

3.  Evidence received since the July 1983 rating decision includes evidence not of record at the time of that decision that raises questions about the nature and etiology of the Veteran's schizophrenia; relates to an unestablished fact necessary to substantiate the claim of service connection for schizophrenia; and raises a reasonable possibility of substantiating the claim.

4.  An acquired psychiatric disability was not manifested in service; and the preponderance of evidence is against a finding that any currently diagnosed psychiatric disability is related to the Veteran's service or was caused or aggravated by a service-connected disability.

5.  Evidence received since the July 1983 rating decision does not relate to whether a learning disability is a compensable disability and does not raise a reasonable possibility of substantiating a claim of service connection for such disability.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  New and material evidence has been received, and the claim of service connection for schizophrenia may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Service connection for a psychiatric disability other than PTSD, including schizophrenia, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

4.  Regarding the claim  to reopen a claim of service connection for a learning disability, new and material evidence has not been received, and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

With respect to the PTSD claim, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  October 2001 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2007 letter provided the Veteran additional information, informing him of disability rating and effective date criteria.

The Veteran's pertinent service treatment records (STRs) have been secured.  The RO arranged for VA examinations in August 2008 and in March and in September 2010.  In June 2012, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA) regarding the matters on appeal.  The findings reported in the VHA opinion, in particular, were detailed, took into account the Veteran's history, and are not charged to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  

With respect to the schizophrenia and learning defect claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  However, inasmuch as this decision reopens the schizophrenia claim, there is no reason to belabor the impact of the VCAA on that matter, since any notice error or duty to assist omission as to the matter is harmless.  With respect to the learning defect claim, Kent-compliant notice was provided in a November 2011 letter.

B. Factual Background

Initially, the Board notes that all of the evidence in the Veteran's paper claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records reflect that his military occupational specialty was "basic marine."  His service treatment records (STRs) include an April 1957 (approximately 2 months prior to actual induction) report of medical examination for induction that shows an abnormal psychiatric evaluation.  The examiner reported that the Veteran exhibited labile mood pressure, with marked sweating of the palms and tremors of the fingers.  The diagnosis was moderate emotional instability, not considered disabling.  In July 1957 the Veteran was referred to an Aptitude Board by his Commanding Officer because of a learning disability.  The Aptitude Board report notes that the Veteran "has great difficulty reading and understands nothing of his training.  He has been in training 3 weeks and has learned nothing."  Clinical evaluation revealed that the Veteran was semi-literate and of borderline intelligence.  He appeared "lost and bewildered" by the pace of recruit training, and the Aptitude Board found that he was unsuitable for retention in service.  A July 1957 report of examination on the Veteran's separation from service also shows an abnormal psychiatric evaluation; the diagnosis was "specific learning defect" that existed prior to service.  The STRs, including the July 1957 report of medical examination on separation from service, are silent for clinical findings and/or diagnosis of any acquired psychiatric disorder.

The earliest postservice medical evidence showing a diagnosis of a psychiatric disorder is a VA hospital summary showing that the Veteran was hospitalized from October 1974 to January 1975.  He was transferred from a private medical facility where he was placed because of "strange, bizarre behavior."  The hospital summary shows, in pertinent part, diagnosis of schizophrenia, paranoid type.  The Veteran's mother and sister reported that he underwent a behavioral change approximately 10 years earlier.  The summary indicates that the Veteran's psychiatric condition improved during the hospitalization via participation in group therapy and medication, and his delusional and paranoid activity were in remission on discharge.  In June 1983 written statements, three friends of the Veteran's family reported essentially the same observations: that the Veteran was amiable and had many friends prior to service, but that subsequent to service he did not associate with persons other than his immediate family, and tended to be violent and abusive toward his family.

In a June 1983 letter, a private physician reported that he had treated the Veteran for a mental disorder since October 1974, and that he had a "long history of mental illness at least since 1971."  The physician reported that the Veteran had a chronic schizophrenic disorder in which paranoia was a distinctive component.  Treatment included anti-psychotic medication, and the Veteran continued to have transient episodes of being disruptive, anxious, dysphoric, suspicious, irritable, quarrelsome, and restless. The physician stated that the Veteran's insight and judgment had turned "clearly faulty."

At an August 2003 VA Regional Office hearing, the Veteran contended that he has PTSD as a result of an incident in service when a drill instructor struck his testicles with the butt of a rifle during a rifle inspection.  The Veteran's sister acknowledged that PTSD had never been diagnosed, but that schizophrenia had been diagnosed.  She stated that after she researched schizophrenia on the Internet, she did not "feel that that was what [the Veteran's] problem was . . . ."

April to October 2003 VA outpatient records show treatment the Veteran received for numerous health problems.  In pertinent part, April and July 2003 clinical reports show a diagnosis of schizophrenia, with no psychotic symptoms.  
At an October 2005 hearing before the undersigned, the Veteran reiterated that a drill instructor struck his testicles with the butt of a rifle during training.  He denied having nightmares or flashbacks about the incident.  His sister testified that he developed "all kinds of problems" shortly after the incident in service, including hallucinations and difficulty sleeping.  She reported that the Veteran's mental health deteriorated to such a degree that he was committed to a private medical facility for psychiatric symptoms that "may or may not be on account of PTSD."  She reported that he had been treated for a mental condition since "the early 70s", and again acknowledged that PTSD had never been diagnosed.

An August 2008 VA PTSD examination report notes diagnoses of schizophrenia by history, nicotine dependence, alcohol dependence, in full sustained remission.  The examiner found that the Veteran "does not meet the DSM-IV stressor criterion for the condition of PTSD."  A September 2009 VA outpatient treatment record diagnosed residual schizophrenia and a mood disorder NOS (not otherwise specified).
 
A March 2010 VA PTSD examination did not diagnose PTSD as the "Veteran failed to acknowledge symptoms consistent with PTSD and he failed to meet DSM-IV diagnostic criteria necessary for a PTSD diagnosis."  The examiner noted that "formal testing via completion of an MMPI-2 was planned to assist with diagnosis.  However, due to Veteran's limited reading skills and poor comprehension formal testing via completion of an MMPI-2 failed to be incorporated into this assessment."

On September 2010 VA examination the examiner concluded:

"it is at least as likely as not (50% or more probable) that [the Veteran's] diagnosed psychiatric disorder of schizophrenia can be attributed to onset during his military service.  Prodromal phase of schizophrenia may be manifest via a slow and gradual development of symptoms and characteristics including, but not limited to social withdrawal, unusual behavior, less interest in school or work and deterioration in hygiene or grooming.  Active phase symptoms of schizophrenia, including hallucination and/or delusional thoughts, have a median age of onset of early to mid 20s for males.  Veteran's history and subsequent symptoms of schizophrenia are consistent with progression of schizophrenia."  

The examiner also noted that the "finding of emotional instability [on the pre-induction examination] appears to provide additional evidence of prodromal phase of schizophrenia."  As the opinion, first that schizophrenia had its "onset" during military service (by virtue of a "prodromal" phase being manifested therein), then that emotional instability prior to induction is additional evidence of "prodromal phase of schizophrenia" appeared inconsistent, the Board sought a VHA medical advisory opinion in the matter.  

The June 2012 VHA consulting expert (a Board-certified psychiatrist)  noted that the Veteran's claims folders were reviewed in their entirety.  The expert, C.L. Perry, M.D., noted that schizophrenia "was not manifested prior to his service or during his service" as a review of the records revealed "no symptoms that would fulfill the DSM-IV-TR criteria for schizophrenia present prior to his service or during his service."  

Dr. Perry found that it was "at least as likely as not (50/50 probability) that the onset of schizophrenia was no later than 1974 when [the Veteran] experienced symptoms consistent with a diagnosis of schizophrenia and required VA hospitalization."  Dr. Perry noted that "[g]iven collateral history from family and friends that some degree of behavior and emotional changes consistent with those seen in 1974 may have been present for up to 10 years previously, it is possible that onset was earlier, in the mid to late 1960s, although assigning a specific date of onset during that time period would be mere speculation.  Regardless, it appears the onset of his symptoms of schizophrenia, based on evidence available to me at this time, were several years after leaving the service, making less likely than not that the symptoms described during his military service truly represented a prodromal phase of schizophrenia.  Dr. Perry found that the schizophrenia did not manifest before service and that "schizophrenia manifesting after service is NOT as least as likely as not (in other words a less than 50-50 probability) related to any in service experiences or injuries." (emphasis in original).

C. Legal Criteria and Analysis

New and material claims

A May 1983 rating decision denied the Veteran service connection for schizophrenia and a learning disorder based on findings that the learning defect was not a [compensable] disability under the law and that a psychosis was first diagnosed some 17 years after service discharge (and therefore was unrelated to service).  The Veteran was notified of the rating decision and of his appellate rights in June 1983.  He provided additional lay statements from friends as well as a statement from a physician who had been treating the Veteran for a mental disorder since 1974.  A July 1983 rating decision found no change was warranted to the May 1983 decision, and proper notice of the decision was provided later that month.  The Veteran filed a notice of disagreement, and a statement of the case was issued.  In October 1983, the Veteran requested an additional 60 days to formulate his appeal.  He was notified that a 60-day extension had been granted in a November 1, 1983 letter.  He did not subsequently file a substantive appeal.  Therefore, the May 1983 and July 1983 rating decisions are final.

The Veteran did not submit additional pertinent evidence within one year following notice of the July 1983 decision; therefore, that decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) ("VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.").

Governing law provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the July 1983 rating decision is new in that it was not previously of record.  It includes the a 2010 VA examiner's opinion that "it is at least as likely as not . . . that his . . . schizophrenia can be attributed to onset during his military service."  When taken at face value, as is required when determining solely whether to reopen a previously denied claim, this additional evidence is competent evidence that relates to the matter of a nexus between the Veteran's current schizophrenia and his service, and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."). Thus, the additional evidence received is new and material, and the claim of service connection for schizophrenia must be reopened.

With respect to the issue of service connection for a learning disability, there has been no change in the governing law and regulation that would permit such disability to be compensated.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(c).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).  Notably, there has likewise been no evidentiary submission to the effect that a learning disability is other than congenital.  Accordingly, that claim may not be reopened.



Service connection for a psychiatric disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disorder, a claimant must submit: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

[The Board observes that since the Veteran did not have 90 days of active service, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 are not for application.]

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

As the Veteran was advised in the 2010 remand, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing claims of service connection for PTSD; however, these amendments are not for application in a case such as this where the stressor allegedly resulted from a personal assault. 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates). 

Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran now has a psychiatric disability, as various postservice medical records show he carries various diagnoses, including schizophrenia.

As an initial matter, service connection is not available for personality disorders. Personality disorder, of themselves (i.e., without superimposed acquired psychiatric disability) are not compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9.

With respect to PTSD, this claim must be denied because the preponderance of the evidence is against a finding that the Veteran has PTSD or has had PTSD at any time since he filed his claim in April 2001.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The record contains no "positive" evidence with respect to a PTSD diagnosis.  The "negative" evidence with respect to a PTSD diagnosis consists of an August 2008 VA examination report which did not diagnose PTSD, finding that the Veteran did not meet the DSM-IV stressor criterion for PTSD and a March 2010 VA examiner's opinion that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD because the Veteran "denied experiencing intense fear, helplessness, or horror in response to his alleged stressor;" "denied re-experiencing the alleged stressor;" and "denied any avoidance of stimuli in response to the alleged stressor."

The Board finds that the preponderance of the evidence is against the Veteran's PTSD claim.  The Board finds the 2008 and 2010 VA examiners' opinions particularly probative and persuasive because they provided a thorough rationale for their opinions with reference to evidence in the claims folders and the Veteran's contentions.  The 2010 examiner also provided in his report a detailed assessment as to whether the Veteran met each DSM-IV criterion.  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board considered the Veteran's statements and other lay statements regarding the existence of PTSD.  He and other lay persons are competent to testify about symptoms of his psychiatric disability he has observed; however, the diagnosis of PTSD cannot be established by lay observation, it is a complex medical question that requires medical expertise on the significance of symptoms noted, whether they form the constellation of symptoms needed to support a PTSD diagnosis, and whether or not they can be attributed to a combat or other credible stressor event (as well as sufficiency of stressor to support the diagnosis).  Therefore, the Veteran's self-diagnosis of PTSD or other lay statements to that effect have no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period had) PTSD.  Consequently, there is no valid claim of service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). Accordingly, on this aspect of the claim the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

With respect to the remaining psychiatric diagnoses, the preponderance of the evidence is against the claim.  The Board finds that there is no prejudice to the Veteran in adjudicating the schizophrenia claim on the merits as the relevant statement of the case issued during the appeal period addressed the merits of the underlying claim.  In this situation, the Board may consider the underlying service connection claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting where the Board addresses a question that has not been addressed by the RO, the Board must consider whether the Veteran has been prejudiced thereby).

The "positive" evidence with respect to the schizophrenia claim includes the 2010 VA examiner's opinion that "it is at least as likely as not (50% or more probable) that [the Veteran's] diagnosed psychiatric disorder of schizophrenia can be attributed to onset during his military service."  The 2010 examiner also stated that the "finding of emotional instability [on the pre-induction examination] appears to provide additional evidence of prodromal phase of schizophrenia."  However, the Board finds this opinion less probative as it is inconsistent.  The opinion states first that schizophrenia had its "onset" during military service (by virtue of a "prodromal" phase being manifested therein), then that emotional instability prior to induction is additional evidence of "prodromal phase of schizophrenia."  

The "negative" evidence with respect to the schizophrenia claim is the June 2012 VHA opinion that schizophrenia "was not manifested prior to his service or during his service" as a review of the records revealed "no symptoms that would fulfill the DSM-IV-TR criteria for schizophrenia present prior to his service or during his service."  The negative 2012 opinion is more probative because it is consistent and the physician provided a thorough rationale for her opinion.  She explained that the onset of the Veteran's symptoms of schizophrenia was several years after leaving the service, making it less likely than not that the symptoms described during his military service truly represented a prodromal phase of schizophrenia.  Dr. Perry found that it was "at least as likely as not (50/50 probability) that the onset of schizophrenia was no later than 1974 and that "assigning a specific date of onset [prior to 1974] would be mere speculation."  She explained her conclusions and the basis for finding an earlier date of onset speculative (an earlier date was based on "collateral history from family and friends" (apparently finding such reports self-serving, and unreliable)).

With respect to the secondary service connection claim, the Veteran has provided no evidence tending to show a relationship between his current psychiatric disorder and his service-connected residuals of right orchiectomy.  The 2012 VHA opinion concluded that the Veteran's current psychiatric disability, schizophrenia, was "NOT at least as likely as not (or in other words a less than 50-50 probability) related to any in service experiences or injuries."  Accordingly, the preponderance of the evidence is against the claim for service connection on a secondary basis.

Therefore, service connection for any psychiatric disability on the basis that it became manifest in service, and persisted, or under a secondary service connection theory of entitlement is not warranted.  As discussed above, the preponderance of the evidence is against a finding that the psychiatric diagnoses noted years after service may be related to the Veteran's service.  As noted above, a diagnosis of schizophrenia was not noted in treatment records until 1974, over sixteen years after service.  Such a lengthy time interval between service and the earliest postservice clinical documentation of a psychiatric disability is of itself a factor for consideration against a finding that any current psychiatric disability is related to service.  Further, the most probative medical opinion of record, the 2012 VHA opinion, outlined above, concludes that the Veteran's current psychiatric disorder is not related to his service.  The examiner reviewed the record, expressed familiarity with the Veteran's circumstances, and thoroughly explained the rationale for the opinion. 

The preponderance of the evidence is against the Veteran's claim.  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

The appeal to reopen a claim of service connection for a learning disability is denied.

The appeal to reopen a claim of service connection for schizophrenia is granted.

Service connection for a psychiatric disability, to include schizophrenia and PTSD, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


